
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.12



SUMMARY OF COMPENSATION OF NON-EMPLOYEE DIRECTORS


        The Company uses a combination of cash and stock-based incentive
compensation to attract and retain qualified candidates to serve on the Board.
In setting director compensation, the Company considers the significant amount
of time that Directors expend in fulfilling their duties to the Company, as well
as the skills required by the Company of members of the Board.

Annual Retainer

        For the fiscal year ended December 31, 2007, each Non-employee member of
the Board received an annual retainer of $20,000 payable in cash and $50,000
payable in cash or Common Stock of the Company (subject to rounding up or down
such that the number of shares issued to each Director is a whole number, but
not to exceed $50,000 in value), pursuant to the Edge Petroleum Corporation
Incentive Plan, as amended and restated (the "Incentive Plan"). Furthermore, all
Directors are reimbursed for out-of-pocket expenses incurred in attending
meetings of the Board or Board committees and for other expenses incurred in
their capacity as Directors. No stock options were granted to Directors in 2007.

        In addition, the chairmen of the Board's standing committees (Audit,
Compensation and Corporate Governance/Nominating) each spend a significant
amount of extra time beyond what is required for Board committee membership in
performing their duties. In acknowledgment of this fact, the chairmen of each
standing committee receive the following additional annual retainers, payable in
cash:

Audit Committee Chairman   $ 10,000 Compensation Committee Chairman   $ 5,000
Corporate Governance/Nominating Committee Chairman   $ 5,000

        The annual cash retainers are payable to each Board member and committee
chairman, as applicable, as of the date of the annual meeting of stockholders
for the following year. For example, Directors elected at and continuing to
serve at the date of the annual meeting of stockholders in 2008 will receive
payment of their respective annual cash retainers on the date of the next annual
meeting of stockholders in 2009. If the Company elects to pay a portion of the
annual retainer in common stock of the Company, as described above, the grant
date for the stock award will be the first business day of the month following
the annual meeting, e.g., directors who were elected at and continued to serve
at the May 23, 2007 annual meeting received any applicable portion of their
annual retainer that was to be paid in common stock of the Company on June 1,
2007.

Board and Board Committee Meeting Fees

        Each Non-employee Director receives $1,500 cash for in-person attendance
at a meeting of the Board of Directors ($500 if such attendance is telephonic)
and $1,500 cash for each meeting of a standing Committee of the Board of
Directors attended ($500 if telephonic). Board and Board committee meeting fees
are paid in cash to the directors at the time of the respective meetings.

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.12



SUMMARY OF COMPENSATION OF NON-EMPLOYEE DIRECTORS
